IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-60432
                         Conference Calendar



CARL LEE JONES,

                                          Plaintiff-Appellant,

versus

WALTER BOOKER; JAMES V. ANDERSON;
UNKNOWN CLARK, Employee at MDOC;
G. NELSON, Employee at MDOC;
M. HEMPHILL, Employee at MDOC;
UNKNOWN REDDICK, Employee at MDOC;
RED DOG, Alias for an inmate at
Parchman,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                       USDC No. 4:00-CV-71-P-B
                         --------------------
                           February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carl Lee Jones, Mississippi prisoner number 41714, appeals

the district court’s closure of his 42 U.S.C. § 1983 suit for

failure to exhaust his administrative remedies prior to filing

suit.    Jones provides neither argument nor authorities on the

threshold issue whether the district court erred in determining

that he had not exhausted his administrative remedies.     He thus

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60432
                                -2-

has failed to brief this issue, and it is waived.     See Yohey v.

Collins, 985 F.2d 222 (5th Cir. 1993); Fed. R. App. P. 28(a)(9).

Because he has waived the only issue available to him in this

appeal, the appeal is dismissed as frivolous.     Howard v. King,

707 F.2d 215 (5th Cir. 1983); 5th Cir. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS; 5TH CIR. R. 42.2.